Hyman, O. J.
Plaintiffs shipped on 21st of December, 1859, in the port of Marseilles, on the bark Oleopatra, a number of bales of walnuts, to be delivered at New Orleans.
They sued to recover the loss resulting from the damaged condition of the walnuts.
The lower court gave judgment against plaintiffs, and they have appealed.
On the 9th February, 1860, the bark left Marseilles, and arrived in New Orleans about the 13th of June, 1860. The voyage is usually made in forty-five or fifty days; but the Oleopatra took four months to complete it. This is accounted for by a severe gale, on the 10th of February, which so disabled the bark that she had to make for the first port to be repaired. The time consumed in repairing her was about fifty days. She then continued on her voyage. It is not pretended that she was not sea-worthy when "she left Marseilles, or that the walnuts were not properly stored. The evidence satisfies us that the walnuts were damaged, being of a perishable nature,, by the length of time consumed in the voyage.
Plaintiffs contend that the damage was caused by unnecessary delay at the port of Marseilles.
It is in evidence that it takes much time in loading vessels at that port; sometimes three months or more. They have to be loaded by means of lighters.
The mate testified that the delay in taking in the cargo of the Cleopatra was caused by bad weather, and that she was loaded as speedily as possible.
There is no proof that the delay in the port of Marseilles was the cause of the damage.
The probability is that the vessel would have delivered the walnuts in good order but for the storm at sea.
Defendants are not liable for damage occasioned by accidental and uncontrollable events. O. C. 2725.
Judgment affirmed.
HowEBiij J., recusedl